DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 09/29/2022. In virtue of this communication, claims 1 – 11 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10177820 (Kirby).
Regarding claims 1 and 11, Kirby teaches “A wireless communication system (shown in FIG 1 with corresponding description) operable to transmit a signal using an electric field coupling (col. 2 lines 6 – 8: rotary data coupler utilizes capacitive coupling to transmit an electrical signal (a transmitted signal) across a rotating interface from a transmitter to a receiver.) that is caused by a transmission coupler provided in a first apparatus  being arranged close to a reception coupler provided in a second apparatus (col. 4 lines 60 – 67: The rotary data coupler 100 includes a transmitter 101 and a receiver 103. The transmitter 101 includes a transmitter system 110 that generates a transmit signal 112. The transmit signal 112 may be a digital, differential signal manifested between a positive transmit output T+ and a negative transmit output T−. The transmitter system 110 comprises any suitable system that generates a transmit signal 112 to be coupled across a rotating interface. Col. 5 lines 5 – 6: The transmit signal is provided to transmitter bands 106A, 106B. Col. 5 lines 31 – 33: Transmitter band 106A and receiver band 108A form a first capacitor while transmitter band 106B and receiver band 108B form a second capacitor.), wherein
the second apparatus has a reception circuit that is connected to the reception coupler (Col. 5 lines 56 – 58: the receiver 103 may include a receiver resistance 114, a differential amplifier 116, and a receiver system 120, together comprising “a reception circuit”.), and
the reception circuit, in a case where a coupling capacitance between the transmission coupler and the reception coupler is C and a basic angular frequency of the signal is ω, has a termination resistor that is larger than 10/ωC (Col. 5 lines 58 – 60: The receiver resistance 114 (“a termination resistor”) is electrically coupled between the first receiver band 108A and the second receiver band 108B. Col. 6 lines 18 – 26: The receiver resistance 114 is selected to generate a low cut-off frequency that is low enough to avoid excessive attenuation of the low-frequency components of the transmitted signal 112.  The size of the receiver resistance 114 is selected to achieve a suitable low cut-off frequency for the rotary data coupler 100. In examples where the capacitance of the first and second capacitors is about 1 pf or less, the receiver resistance may be between about 1 kΩ and about 100 kΩ. Col. 7 lines 65 – 67: where the capacitance of the first and second capacitors is about 0.3 pF (“a coupling capacitance between the transmission coupler and the reception coupler is C”), the value of the resistance 114 may be about 44 kΩ. Col. 7 lines 25 – 26: if the transmit signal is 2.5 Gb/s, the low cut-off frequency 132 may be about 250 MHz. Col. 7 lines 50 – 52: the high cut-off frequency 133 may be about 2 GHz for a signal conforming to the PCIe Generation 1 standards. Summarizing, the frequency of the signal is between 250 MHz and 2 GHz. Taking the lower boundary as “basic” “frequency of the signal”, calculate the value of 10/ωC:                         
                            
                                
                                    10
                                
                                
                                    2
                                    *
                                    π
                                    *
                                    250
                                    *
                                    
                                        
                                            10
                                        
                                        
                                            6
                                        
                                    
                                    *
                                    0.3
                                    *
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            12
                                        
                                    
                                
                            
                            =
                            21222
                        
                    . Going back to Col. 7 lines 65 – 67, the value of the resistance is 44 kΩ, which is larger than calculated value of 21.222 kΩ, thus meeting the condition stated in the claim. If the “basic” “frequency of the signal” is assumed to be any value higher than the lower boundary, the calculated value would be lower and the condition stated in the claim would still hold).”

Regarding claim 8, Kirby teaches “wherein the reception circuit is a differential amplifier circuit (differential amplifier 116 shown in FIG 1).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 10177820 (Kirby) as applied to claim 1 above, and further in view of US 20150311932 (Fujii).
Regarding claim 3, Kirby does not teach “wherein the second apparatus has an amplification circuit that is connected to the reception circuit and a redriver that is connected to the amplification circuit, and the amplification circuit amplifies a voltage amplitude of a signal to be outputted from the reception circuit, and the redriver performs a waveform shaping of the signal whose voltage amplitude has been amplified and outputs it from the second apparatus.”
Fujii also teaches communication using capacitive coupling (see FIG 1 with corresponding description in paragraphs 0048 – 0051). Fujii also teaches “wherein the second apparatus (device 20 in FIG 1) has an amplification circuit that is connected to the reception circuit (FIG 1 and paragraph 0050: a reception circuit 22. Paragraph 0075: FIG. 4 is a block diagram illustrating a schematic configuration of a reception circuit 22A. Paragraph 0076: the reception circuit 22A includes a variable gain amplifier (VGA) 40) and a redriver that is connected to the amplification circuit (components 30 through 44 connected to the output of the variable gain amplifier 40 in FIG 4 with corresponding description), and the amplification circuit amplifies a voltage amplitude of a signal to be outputted from the reception circuit (paragraph 0077: The variable gain amplifier 40 is connected between a reception electrode R21 and an adder 30, amplifies a reception signal RXin with variable gain, and outputs the amplified reception signal RXin (that is, a signal VGAo) to the adder 30.), and the redriver performs a waveform shaping of the signal whose voltage amplitude has been amplified and outputs it from the second apparatus (FIG 5 and paragraphs 0082 – 0087: the disclosed structure acts to restore an original data pattern, or “performs a waveform shaping of the signal”.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of this application to include, in the receiver system of Kirby, the components and their functions described by Fujii. Doing so would have enabled restoration of the original data pattern and decreasing the jitter. Therefore, the data can be restored more accurately (see Fujii, paragraph 0090).
Regarding claim 2, Kirby does not teach “wherein the second apparatus has a redriver that is connected to the reception circuit, and the redriver performs a waveform shaping on a signal that is outputted from the reception circuit and outputs it from the second apparatus.”
However, this claim simply recites part of the limitations of claim 3 addressed above. Therefore, this claim is also rejected in view of Fujii as explained in the rejection of claim 3 above. Additionally, an example of Fujii’s system without an amplifier is shown in FIG 2.
Regarding claim 4, Kirby in combination with Fujii does not teach “wherein the amplification circuit amplifies a voltage amplitude of a signal on a low frequency side among frequencies of a signal that is outputted from the reception circuit.”
As was explained in the rejection of claim 1 above, “a low frequency side among frequencies of a signal that is outputted from the reception circuit” is disclosed by Kirby in col. 7 lines 8 – 30 as an example frequency of 250 MHz. FIG 1 also shows frequency response 130 for the rotary data coupler 100.
As was explained in the rejection of claim 3 above, the variable gain amplifier VGA 40 is disclosed by Fujii. Fujii does not specifically limit the VGA 40 to any particular frequency response.
Therefore, when the VGA 40 is included in the reception circuit of Kirby, it would have been obvious that the VGA 40 would amplify all signals within the frequency range disclosed by Kirby and thus inherently “amplif[y] a voltage amplitude of a signal on a low frequency side” just as it would amplify other frequencies.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 10177820 (Kirby) in view of US 20150311932 (Fujii) as applied to claim 2 above, and further in view of US 6879809 (Vega).
Regarding claim 5, Kirby does not teach “wherein the reception circuit is further configured to alleviate a spike voltage of a signal to be outputted.”
Vega in FIG 5A and col. 11 line 37 – col. 12 line 45 teaches a circuit which includes two electrostatic electrodes 112 and 113 which also function as antenna for transceiving information to or from the electrostatic reader 101. Vega teaches usage of Zener diode 512 selected such that, when operating in its reverse biased mode, it sufficiently limits the maximum voltage on node 510 (col. 12 lines 16 – 18). Thus Vega teaches “the reception circuit is further configured to alleviate a spike voltage of a signal to be outputted.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a reversely biased Zener diode, as disclosed by Vega, in the device of Kirby. Doing so would have allowed to limit maximum voltage at the output.
Regarding claim 6, Kirby does not explicitly teach “wherein the reception circuit is configured such that an input impedance of the reception circuit changes in accordance with a frequency of a signal that is received by the reception coupler.”
Kirby, however, in col. 7 line 26 teaches that the low cut-off frequency 132 may be about 250 MHz and in col. 7 line 50 that the high cut-off frequency 133 may be about 2 GHz. In other words, Kirby teaches that the frequency of the signal received by the reception coupler may vary from 250 MHz to 2 GHz.
It is well known in the art/it would have been obvious to a person of ordinary skill in the art that an input impedance of any high-frequency circuits varies with frequency because of non-ideal nature of the components of the circuitry: parasitic capacitances, inductances, admittances, etc., especially when the frequency range is as wide as the one disclosed by Kirby. Therefore, this feature claimed by the claim appears to be implicit/inherent for the circuitry of Kirby.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 10177820 (Kirby) as applied to claim 1 above, and further in view of US 20080261523 (Kubono).
Regarding claim 7, Kirby does not teach “wherein the first apparatus has a transmission side amplification circuit that is connected to the transmission coupler, and the transmission side amplification circuit amplifies a voltage amplitude of a signal on a low frequency side among frequencies of a signal to be transmitted.”
Kubono also teaches communication using capacitive coupling (see FIG 1 with corresponding description in paragraphs 0052 – 0056). Paragraph 0134: FIG. 7 is a block diagram showing an example of configuration of the transmitting device. Paragraphs 0147 – 0148: FIG. 9 is a block diagram showing an example of detailed configuration of the transmitting unit 263 in FIG. 7. The transmitting unit 263 in FIG. 9 has an amplifying unit 353. In other words, Kubono teaches “the first apparatus (transmitting device 263 in FIG 7) has a transmission side amplification circuit that is connected to the transmission coupler (amplifier 353 in FIG 9 connected to electrodes 271 and 272), and the transmission side amplification circuit amplifies a voltage amplitude of a signal on a low frequency side among frequencies of a signal to be transmitted (since no frequency selective circuits are disclosed, the amplifier 353 amplifies all frequencies present in the signal to be transmitted thus inherently including “a signal on a low frequency side”).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application utilize disclosed by Kubono transmission amplifier in the transmitting system of Kirby. Doing so would have allowed to amplify the transmission signal supplied from the transmission signal generating unit (see Kubono, paragraph 0150).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 10177820 (Kirby) as applied to claim 1 above, and further in view of US 20160285513 (Sen) and US 20150264515 (Uchida).
Regarding claim 9, Kirby does not teach “wherein the first apparatus and the second apparatus transmit and receive a signal that is specified by USB 3.0 and later standards.”
Kirby in col. 4 lines 20 – 21 gives an example of signals that may be transmitted using the disclosed coupler, such as Peripheral Component Interconnect Express (PCIe) or Serial Gigabit Media Independent Interface (SGMII), without explicitly limiting the usability of the device to the specific signals.
On the other side, Sen teaches an apparatus which may include a plurality of coupler pads disposed on a first surface of the apparatus; and a processor electrically coupled with the coupler pads. One of the coupler pads may form capacitive coupling with one of coupler pads disposed on a second surface of another apparatus, in response to a placement of the first surface in at least partial contact with the second surface, to enable proximity data communication between the processor and the other apparatus. See abstract. Paragraph 0048 teaches that an interface formed by capacitive coupling of at least partially overlapping coupler pads may form a connection that may not require exposed connectors, and may provide USB 3.1 like speeds (5-10 Gbps) and energy efficiency through baseband communication.
Additionally, Uchida in paragraphs 0040 and 0042 teaches capacitive coupling and paragraph 0052 teaches that the disclosed techniques are suitable for use in the achievement of a full-duplex communication method of high-speed signal pairs, such as Universal Serial Bus (USB) 3.0.
In other words, Uchida teaches usage of capacitive coupling to transmit USB 3.0 type of signals (“transmit and receive a signal that is specified by USB 3.0”), and Sen teaches usage of capacitive coupling to transmit signals of USB 3.1 type of signals (“transmit and receive a signal that is specified by … later standards” ).
Therefore, since Kirby does not explicitly limit usage of the capacitive coupling device to the type of signals given in the disclosure, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize Kirby’s device in those applications that may require transmission of “a signal that is specified by USB 3.0 and later standards”, as suggested by Sen and Uchida. Doing so would have expanded the usage of the device to transmission and reception of other types of signals.
Additionally or alternatively, signals “specified by USB 3.0 and later standards” were well known in the art at the effective filing date of the application. Since Kirby does not explicitly limit usage of the capacitive coupling device to the type of signals given in the disclosure, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize Kirby’s device in those applications that may require transmission of “a signal that is specified by USB 3.0 and later standards”. Doing so would have expanded the usage of the device to transmission and reception of other types of signals.
Still additionally or alternatively, recited by the claim usage of the device to transmit and receive specific type of signals represents merely a statement of intended use or environment in which the device is used. “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 10177820 (Kirby) as applied to claim 1 above, and further in view of US 20150349853 (Bosenko).
Regarding claim 10, Kirby does not teach “wherein the first apparatus and the second apparatus transmit and receive a signal that is specified by a Serial ATA standard.”
Kirby in col. 4 lines 20 – 21 gives an example of signals that may be transmitted using the disclosed coupler, such as Peripheral Component Interconnect Express (PCIe) or Serial Gigabit Media Independent Interface (SGMII), without explicitly limiting the usability of the device to the specific signals.
On the other side, Bosenko teaches a system for wireless capacitive reception and transmission (see abstract). Paragraph 0124 teaches that capacitive coupling systems and apparatuses between two devices may be used for transmission and reception of SATA type signals through a data stream conversion. In other words, the devices transmit and receive SATA signals through conversion into a data stream appropriate for capacitive coupling between the devices.
Therefore, since Kirby does not explicitly limit usage of the capacitive coupling device to the type of signals given in the disclosure, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize Kirby’s device in those applications that may require transmission of “a signal that is specified by a Serial ATA standard”, as suggested by Bosenko. Doing so would have expanded the usage of the device to transmission and reception of other types of signals.
Additionally or alternatively, signals “specified by a Serial ATA standard” were well known in the art at the effective filing date of the application. Since Kirby does not explicitly limit usage of the capacitive coupling device to the type of signals given in the disclosure, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize Kirby’s device in those applications that may require transmission of “a signal that is specified by a Serial ATA standard”. Doing so would have expanded the usage of the device to transmission and reception of other types of signals.
Still additionally or alternatively, recited by the claim usage of the device to transmit and receive specific type of signals represents merely a statement of intended use or environment in which the device is used. “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648